Citation Nr: 1227969	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-37 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of a debt in the amount of $8,937.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Department of Veterans Affairs (VA) Regional Office (RO)  determination, in which it was determined that the Veteran was not entitled to waiver of recovery of an overpayment of $8,937.40 in VA benefits.

A review of the Virtual VA paperless claims processing system reveals that in June 2012 the Debt Management Center had found that, as a result of a change in his benefits, the Veteran had received $748 in VA compensation benefits in excess of that to which he was entitled.  The newly adjudicated overpayment is a matter separate from the overpayment addressed in this decision.
 
The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. Due to circumstances beyond the Veteran's control, he was not actually informed of an overpayment of VA compensation benefits in the amount of $8,937.40, incurred as a result of incarceration in the years 2005 and 2006, until July 2009.

2. There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter.

3. It would be against equity and good conscience to impose upon the Veteran recovery of the overpayment of $8,937.40 in VA compensation benefits.



CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment in the amount of $8,937.40 are met. 38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Further, as discussed in detail below, sufficient evidence is of record to grant the matter on appeal in full.  Therefore, to the extent to which the principles embodied by the VCAA may apply to matters such as this one, no further notice or development is needed with respect to this matter.  



Law and Regulations

The statute and regulations governing the waiver of indebtedness clearly require that a request for a waiver be received within 180 days from the date on which notice was sent to the payee. 38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b)(2). The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or as a result of other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b).

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Merits of the Claim

For the period from October 2000 forward the Veteran has been adjudicated as entitled to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).  This generally results in entitlement to compensation at the 100 percent rating level during periods for which he is not incarcerated.  See 38 C.F.R. § 4.16.

The decision on appeal is a July 2009 VA determination that for $8,937.40 in overpayment debt, as calculated in June 2006, a waiver of recovery is not warranted.  The debt was created in large part as a result of an overpayment of VA compensation benefits prior to June 2006, due to the reduced rate of VA compensation benefits from the TDIU level to 10 percent, as a result of his incarceration beginning in December 2005.  See 38 U.S.C.A. § 5313 (Limitation on payment of compensation and dependency and indemnity compensation to persons incarcerated for conviction of a felony); 38 C.F.R. § 3.665.

Before adjudicating a waiver application, any dispute as to the lawfulness of a debt must first be decided. See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  In the instant case, neither the Veteran nor his representative has challenged the creation of the indebtedness. 

On June 24, 2006, the Veteran was mailed notice as to the creation of the debt of $8,937.40 and the fact that his monthly compensation benefits would be reduced until the debt was recouped.  The letter was sent to the Veteran at an address of "Reach Industries."  

However, the Veteran had informed VA, most recently in a report of contact on June 2, 2006, that he was incarcerated.  

The Veteran's Board hearing testimony in May 2012 and information in the claims file indicates that he was incarcerated in December 2005, but was not incarcerated for a brief period after an initial incarceration earlier in 2005.  According to his testimony, during this brief period during which he was not incarcerated he could receive mail at Reach Industries, which for this purpose he described as essentially a drop box for mail.  It appears clear from the record, however, that his incarceration had resumed in December 2005, and that VA had actual notice of this fact no later than May 2006 and as late as June 2, 2006, prior to when VA sent June 24, 2006, notice of the overpayment of compensation, due to his incarceration, to the prior address at Reach Industries.

Also at the Veteran's May 2012 Board hearing, the Veteran indicated that his spouse picked up his mail at Reach Industries in 2006 and did not inform him of the contents of the mail.  A letter from Reach Industries to the Veteran dated in August 2009 appears to corroborate this account of events, insofar as it indicates that after this incident Reach Industries, the organization instituted more stringent policies regarding receipt and pick-up of mail.

It is thus likely that due to circumstances beyond the Veteran's control, he did not receive notice of the debt ostensibly mailed to him on June 24, 2006; rather, he was incarcerated and his then-spouse picked up the mail and did not inform him about it.  As a result, the date from which the Veteran had 180 days to seek a waiver of recovery of the overpayment of $8,937.40 is not June 24, 2006, but rather the date on which the evidence shows that Veteran received actual notice of the debt, which, as will be discussed below, was in July 2009.  See 38 C.F.R. § 1.963(b)(2).

During the Veteran's incarceration, he sought a suspension of apportionment of compensation to his spouse.  He asserted that his children were not in her custody and his perception that she was misusing the money to engage in substance abuse. 

On numerous occasions between September 2006 to December 2008 the Veteran sought a suspension of his wife's apportionment and expressed his belief that he was not receiving the reduced rate of compensation of 10 percent to which he was entitled because the amount was being apportioned to and misused by his spouse.  The RO did not inform the Veteran that the reason he was receiving no compensation was not because the benefits were being apportioned to his spouse, but rather because what was available to him was being recouped to repay an overpayment of VA compensation.

In June 2009, the Veteran again wrote to the RO, again informing it that he had not received the reduced 10 percent in compensation benefits to which he was entitled during his period of incarceration beginning in December 2005 (see 38 U.S.C.A. § 5313; 38 C.F.R. 3.665), and repeating his belief that this was a result of his wife's apportionment and misuse of his VA compensation benefits.

On July 8, 2009, the RO wrote to the Veteran, informing him that the reason he was not receiving compensation at the 10 percent rate during incarceration was not a result of apportionment of his VA compensation benefits to his wife, but rather due to recoupment of funds by VA to repay debts to VA, including the debt that resulted from an overpayment of $8,937.40, as described in the VA letter to him dated June 24, 2006.  The RO wrote that "[w]e hope this clears up any confusion you may have been caused pertaining to this issue."

The date of actual notice to the Veteran of the overpayment debt to VA of $8,937.40, and the ongoing recovery of the debt by VA, was therefore on or about July 8, 2009. 

On July 23, 2009, the Veteran wrote to the RO, stating that this was the first he had heard of the overpayment that was being recouped form his compensation.  The Veteran informed the RO that as a result of the debt his financial security was at risk and he wished to take the necessary action to resolve the matter.  The Board construes this as a timely request for waiver of recovery of overpayment, within 180 days of the July 8, 2009, actual notice of the debt of $8,937.40.

In December 2009 the Veteran was released from incarceration and during that same month he divorced his wife.  His TDIU compensation benefits were resumed at the full rate (rather than the 10 percent rating during incarceration) and, by a decision dated in May 2010, all remaining apportionment to his now-former wife was terminated.

The evidence shows that the Veteran and his spouse reasonably notified VA of his incarceration, first in a letter dated in May 2005 and received in August 2005. It appears from the claims file and hearing testimony that the Veteran was briefly released from incarceration, probably toward the end of 2005, but that incarceration was resumed in December 2005.  On several occasions from May 2006 forward the Veteran and his spouse continued to inform VA of his incarceration.  Thus, there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in waiver of the overpayment.

Since there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

As to the factors for consideration in making a determination as to whether recovery of the debt should be waived, it does not appear that the RO attempted to determine the circumstances of the Veteran's incarceration beginning in 2005 when first informed by letter in August 2005; thus the delay in administrative action to reduce the Veteran's compensation from the TDIU level to 10 percent until June 2006 appears to have been either a normal administrative processing time or a delay otherwise not the fault of the Veteran; if there is fault, it would appear to be a to a greater degree the fault of VA rather than the fault of the Veteran.

The evidence shows consistently that the Veteran has not been capable of earning a livelihood due to service-connected disability since the year 2000, and that at all times he has had very few assets.  He has asserted reasonably that recovery of the overpayment by VA has threatened his financial security.  Affording the benefit of the doubt in favor of the Veteran, the Board finds that recovery of the overpayment has created undue hardship for the Veteran and defeated the purpose of the benefit to the Veteran-to compensate him for unemployability due to disability that was incurred during active service.

The Veteran may to a limited extent be unjustly enriched by recovery of the debt, as he was incarcerated during the period for which the overpayment was made and the debt was incurred.  On the other hand, it appears that the money was actually collected and spent by his spouse, without his knowledge, and that from 2006 until June 2009, VA repeatedly neglected to respond accurately to his inquiries or to properly inform him of the debt or as to the reason he was not receiving VA compensation benefits at the reduced rate to which he was entitled.  This led him to believe that he was not receiving his VA compensation as a result of apportionment and misuse of his benefits by his spouse.  The resulting misdirected efforts by the Veteran were substantial and inequitable, and at least approximately equal the cost to the government of $8,937.40 in benefits the Veteran will receive if granted a waiver of recovery of the overpayment.

It is clear, too that the Veteran has come to rely on payment of VA benefits for financial security, and made substantial efforts to obtain the 10 percent in benefits to which he felt himself to be entitled while incarcerated, when in fact the benefits were being appropriated without his knowledge for payment of a debt to VA of which he had not been informed over a period of approximately three years, from June 2006 to July 2009.  This was despite repeated specific inquiries to VA as to why he was not receiving compensation at the 10 percent rating while incarcerated. 

With these factors in mind, and affording the benefit of the doubt in favor of the Veteran, the Board finds that it would be against equity and good conscience to recover from the Veteran the overpayment of $8,937.40 in VA compensation benefits.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  Accordingly, waiver of recovery of an overpayment of VA benefits in the amount of $8,937.40 is warranted.




ORDER

Waiver of recovery of an overpayment of VA benefits in the amount of $8,937.40 is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


